TOWNSEND, District Judge.
The merchandise in question comprises dead oil modified by the fact that it has been subjected to the action of chlorine gas. It was assessed for duty under the provisions of paragraph 3 of the act of July 24, 1897, c. 11, Schedule A, § 1 (30 Stat. 151, U. S. Comp. St. 1901, p. 1627), as a chemical compound or distilled oil, not specially provided for, at 25 per cent, ad valorem, and claimed as free under paragraph 524 of said act (Free List, § 2, c. 11, 30 Stat. 197, U. S. Comp. St. 1901, p. 1682), as a product of coal tar “known as dead or creosote oil,” or alternatively at 20 per cent, ad valorem under paragraph 15 of the same act (30 Stat. 152, U. S. Comp. St. 1901, p. 1627), as a coal-tar product or preparation, not a color or dye, and not medicinal, not specially provided for.
*1001This particular product is known commercially as “carbolineum” or “carbolineum Avenarius,” the last being the name of its proprietor. In any event, it is not dutiable as a chemical compound or distilled oil, under various decisions of the courts not necessary to.be here considered. The article is exactly and specifically provided for under paragraph 15, as a coal-tar product or preparation, not a color or ■dye, and not medicinal, etc. The evidence shows that it is bought and sold as carbolineum. There is no evidence that it is known as dead or creosote oil.
For the foregoing reasons the decision of the Board of General Appraisers is reversed, and the article should be assessed for duty under paragraph 15 of said act of 1897.